ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration of Yves De Visscher under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 01/05/2022 (hereinafter referred to as “declaration”) is insufficient to overcome the rejection of claims 1-17 based upon § 103 as set forth in the last Office action because: the declaration is not timely.
With regard to the timeliness of the declaration, evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration. In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960). Affidavits and declarations submitted under 37 CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection,
(3) after final rejection , but before or on the same date of filing an appeal, upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e); or
(4) after the prosecution is closed (e.g., after a final rejection, after appeal, or after allowance) if applicant files the affidavit or other evidence with a request for continued examination (RCE) under 37 CFR 1.114 in a utility or plant application filed on or after June 8, 1995; or a continued prosecution application (CPA) under 37 CFR 1.53(d) in a design application.
.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The applicant’s arguments regarding the 112(d) rejection are not found persuasive, as they are based on a non-precedential court case which is additionally not relied upon by current examination practice as set forth in MPEP 9th Edition, Rev. 10. The arguments regarding significant figures are additionally not found persuasive for the same reasons outlined in the “Response to Arguments” section of the Final Rejection mailed 10/05/2021. Thus, the 112(d) rejection is maintained.
	The remainder of the arguments which are based on the 103 rejection (see pages 9-15 of arguments) are not found persuasive, as they are primarily based on the declaration filed 01/05/2021, which as discussed above, is not timely and is not being considered herewith. Additionally, the claims have not been amended, and as such, the arguments are largely a restatement of the previous arguments filed 09/09/2021. Thus, the response in the 10/05/2021 Final Rejection to the applicant’s previous arguments is maintained, and the 103 rejection is maintained.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738